                   Case 5:21-cv-00904 Document 1 Filed 09/21/21 Page 1 of 4




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                        SAN ANTONIO DIVISION

DYLAN RAINES                                            §
                                                        §
           Plaintiff,                                   §
                                                        §
v.                                                      §            CIVIL ACTION NO. 5:21-cv-904
                                                        §
GT EXPRESS, INC. and                                    §
LAURAH M. WILKINSON                                     §
                                                        §
         Defendants.                                    §


                    DEFENDANT GT EXPRESS, INC.’S NOTICE OF REMOVAL


                                                   BACKGROUND

           1.        This is a personal injury action arising from a motor vehicle accident that occurred

in Kerr County, Texas on August 3, 2020. 1 Plaintiff Raines claims he suffered personal injuries

as a result of the alleged negligence of Defendants.

                                                STATE COURT ACTION

           2.        Raines filed suit against defendants GT Express, Inc. and Laurah M. Wilkinson on

August 20, 2021. The case was filed in the 198th Judicial District Court of Kerr County, Texas

under cause number 21498B, case style Dylan Raynes v. GT Express, Inc. and Laurah M.

Wilkinson.

                                                   JURISDICTION

           3.        This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1332(a) because this is a civil action in which the amount in controversy exceeds $75,000,

exclusive of interests and costs, and no defendant is domiciled in the same state as the plaintiff.


1
    See Ex. C (Plaintiff’s Original Petition)
               Case 5:21-cv-00904 Document 1 Filed 09/21/21 Page 2 of 4




Furthermore, under 28 U.S.C. § 1441(b)(2), no defendant is a citizen of Texas where this action

was brought.

          4.     According to Raines’ Original Petition, he is a resident of Texas and seeks damages

in excess of $1.000,000. 2 Defendant Wilkinson is a resident of California. Defendant GT Express,

Inc.’s principal place of business in Illinois.

          5.     For these reasons, the amount-in-controversy and diversity requirements of 28

U.S.C. § 1332(a) are met, and the Court has original jurisdiction over this action.

                                                TIMELINESS

          6.     After Raines filed his original petition on August 20, 2021, the Kerr County district

court issued a citation to GT Express, Inc. and it received the citation on or about August 22,

2021. 3 Laura M. Wilkinson has not been served. 4 Thirty days have not elapsed from service to

either defendant. Under 28 U.S.C. § 1446(b)(1), this Notice of Removal is therefore timely and

proper.

                                      CONDITIONS PRECEDENT

          7.     Defendant has tendered the required filing fee to the Clerk of the United States

District Court for the Western District of Texas, San Antonio Division, along with this Notice of

Removal. Defendant will promptly file a copy of this Notice of Removal with the Kerr County

Clerk and will provide notice to Raines through his counsel of record.




2
  Id. ⁋⁋ 1.
3
  See Ex. D (Plaintiff’s Service of Process on Defendant GT Express, Inc.)
4
  See Ex. E (Plaintiff’s Service of Process on Defendant Laurah M. Wilkinson).

                                                        2
               Case 5:21-cv-00904 Document 1 Filed 09/21/21 Page 3 of 4




        8.       Copies of all executed process, pleadings, and orders filed in state court, as well as

the docket sheet, an index of matters being filed, and list of counsel of record accompany this

notice. 5

    CONDITIONAL REQUEST FOR HEARING AND JURISDICTIONAL DISCOVERY

        9.       If Raines contests this removal, GT Express, Inc. requests (1) a hearing regarding

this Court’s jurisdiction over, and the propriety of removal of, this matter; (2) the opportunity to

present evidence demonstrating the existence of federal jurisdiction and the propriety of removal;

and (3) leave to conduct limited discovery related to those matters.

                                              JURY DEMAND

        10.      Defendant demands a jury trial.

                                               CONCLUSION

        Defendant GT Express, Inc. respectfully requests that this action be removed from the 198th

Judicial District Court of Kerr County, Texas, to this Honorable Court.

                                                    Respectfully submitted,

                                                    THE FUENTES FIRM, P.C.

                                                    /s/Juan Roberto Fuentes    .
                                                    JUAN ROBERTO FUENTES
                                                    State Bar No. 24005405
                                                    Federal Bar No. 28591
                                                    DENNIS O. MOORE
                                                    State Bar No. 24046470
                                                    5507 Louetta Road, Suite A
                                                    Spring, Texas 77379
                                                    Telephone: (281) 378-7640
                                                    Facsimile: (281) 378-7639
                                                    juan@fuentesfirm.com
                                                    dennis@fuentesfirm.com
                                                    ATTORNEYS FOR DEFENDANT
                                                    GT EXPRESS, INC.

5
 See 28 U.S.C. § 1446; S.D. Tex. Civ. R. 81; Ex. B (Civil Cover Sheet and Docket Sheet); Ex. C; Ex. D; Ex. E (List
of Counsel of Record).

                                                        3
             Case 5:21-cv-00904 Document 1 Filed 09/21/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on the
following counsel of record through the Court’s ECF system on September 21, 2021.

       William “Will” Allan
       Will Allan Law Firm
       13526 George Road, Suite 200
       San Antonio, Texas 78230
       Attorneys for Plaintiffs


                                            /s/Juan Roberto Fuentes .
                                            JUAN ROBERTO FUENTES




                                               4
